           Case 1:21-cr-00175-TJK Document 152 Filed 08/25/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  ) Case No. 1:21-cr-175
                                                  )
                         v.                       ) Judge Timothy J. Kelly
                                                  )
 ETHAN NORDEAN, et al.,                           )
                                                  )
           Defendants.                            )
                                                  )

      DEFENDANT NORDEAN’S NOTICE OF ONGOING DISCOVERY DISPUTE
        CONCERNING MATERIAL BEARING ON PENDING BAIL MOTION

       Defendant Nordean, through his counsel, files this notice to alert the Court to an ongoing

discovery dispute that materially bears on his pending motion to reopen bail proceedings.

       Seven months ago, in January, the government conducted a search of the home of

Hendrick “Eddie” Block, one of the protesters who walked from the Washington Monument to

the Capitol on January 6 with Nordean and others. As they made their way to the Capitol, Block

continuously filmed the group with a GoPro camera mounted on his mobile phone. During its

January search of his home, the government seized Block’s mobile phone, hard drives, and other

devices.

       Early on in this matter, the government produced to the defense one of Block’s video

clips. However, although Block began filming near the Washington Monument, the clip

originally produced to Nordean only featured scenes in close proximity to the Capitol Building.

Nordean’s counsel subsequently came to learn that the Block video produced by the government

was incomplete. Specifically, he learned that Block likely filmed a moment closer to the

Washington Monument where Nordean announces to the group the purpose of their walk toward

the Capitol.

                                                                                                  1
         Case 1:21-cr-00175-TJK Document 152 Filed 08/25/21 Page 2 of 4




       The purpose: “We’re going to go to the Capitol; make a presence, guys; hang out for a

second; then we’re going to go back to the [Trump] rally, okay? Every chance you get, eat and

drink.” Additional evidence corroborates this statement.

       Evidence depicts Block filming Nordean stating the group’s “plan” for the day. On

August 17, Nordean asked the government to produce any Block-made films from January 6 in

its possession, custody or control that had not been provided. He specifically asked the

government to perform the following search:

       Please produce all “prism” program videos from 1/6/21 on the mobile phone seized from
       Hendrick “Eddie” Block; please search prism on the phone and the GoPro app for those
       videos and produce them. Please also search the external hard drive the government
       seized from Block, searching by the date January 6 and as well as in folders named “DC”
       or “new media,” and please produce all January 6 videos found there.

       On August 20, the government replied, “We have been in contact with the FBI, and we

have identified other Block videos, but as of now not the video [where Nordean says the purpose

of going to the Capitol is to “hang out for a second” and turn around]. . . We will continue to

look for any other videos and will produce any that we find.”

       On August 24, the government made a production of 107 photo and video files Block

made on January 6 but which had not been produced to date. However, the government’s

discovery letter stated that the photos and videos “were recovered from the iPhone 12 of Eddie

Block.” Although Nordean had requested that the government search an external hard drive

seized from Block, the government’s production did not indicate whether the government

searched that device. It did not indicate whether the government had searched for GoPro camera

videos. The government’s August 24 production did not include the videos Block made of

Nordean and others near the Washington Monument.

       On August 25, Nordean asked the government why the production did not reference



                                                                                                  2
         Case 1:21-cr-00175-TJK Document 152 Filed 08/25/21 Page 3 of 4




Block’s external hard drive. “For the avoidance of doubt,” Nordean asked the government to

confirm this week it had performed the following search:

       On top of Block’s cell phone sits a GoPro action camera. On 1/6, it was continuously
       recording, even when Block lost mobile service. The video is recorded on an SD card in
       4 MB clips. These are long 30-40 minute clips, not like the short ones you produced last
       night.
       USG seized two or more external hard drives from Block. They are wrapped in an
       orange color. On one of the hard drives is a folder with the GoPro videos, running from
       the Washington Monument to the Capitol.

       Those folders contain Brady evidence in this case. Please produce all 1/6 videos filmed
       by Block in those folders. Please confirm this week you have performed that search and
       please produce the videos.

       Nordean advises the Court of these developments to preserve the record in case the

government does not produce the evidence before a decision is made on his pending motion to

reopen bail proceedings.

Dated: August 25, 2021                             Respectfully submitted,


                                                   /s/ David B. Smith
                                                   David B. Smith, D.C. Bar No. 403068
                                                   David B. Smith, PLLC
                                                   108 North Alfred Street, 1st FL
                                                   Alexandria, Virginia 22314
                                                   (703) 548-8911 / Fax (703) 548-8935
                                                   dbs@davidbsmithpllc.com


                                                   Nicholas D. Smith, D.C. Bar No. 1029802
                                                   David B. Smith, PLLC
                                                   7 East 20th Street, Suite 4R
                                                   New York, NY 10003
                                                   (917) 722-1096
                                                   nds@davidbsmithpllc.com

                                                   Counsel to Ethan Nordean




                                                                                                 3
         Case 1:21-cr-00175-TJK Document 152 Filed 08/25/21 Page 4 of 4




                                     Certificate of Service

       I hereby certify that on the 25th day of August, 2021, I filed the foregoing notice with the

Clerk of Court using the CM/ECF system using the SEALED function. Copies of this notice were

emailed to counsel of record.

       And I hereby certify that I have mailed the document by United States mail, first class

postage prepaid, to the following non-CM/ECF participant(s), addressed as follows: [none].


                                                     /s/ David B. Smith
                                                     David B. Smith, D.C. Bar No. 403068
                                                     David B. Smith, PLLC
                                                     108 North Alfred Street, 1st FL
                                                     Alexandria, Virginia 22314
                                                     (703) 548-8911 / Fax (703) 548-8935
                                                     dbs@davidbsmithpllc.com




                                                                                                 4
